ITEMID: 001-59075
LANGUAGEISOCODE: ENG
RESPONDENT: AUT
BRANCH: CHAMBER
DATE: 2000
DOCNAME: CASE OF ENTLEITNER v. AUSTRIA
IMPORTANCE: 3
CONCLUSION: No violation of Art. 6-1 as regards independency and impartiality;Violation of Art. 6-1 as regards lack of a public hearing
JUDGES: Nicolas Bratza
TEXT: 7. The applicant is a farmer living in Piesendorf, Salzburg.
8. On 12 June 1991 the applicant applied to the Salzburg District Agricultural Authority (Agrarbezirksbehörde, the "District Authority") for declarations (1) that the share in an agricultural association (Agrargemeinschaft) represented by a certain parcel of land ("the share") belonged to him, and (2) that grazing rights in that parcel ("the grazing rights") also belonged to him. On 24 June 1991 the District Authority found that the applicant had not made out his claims, and it declared that the share and the grazing rights belonged to a third person. The applicant appealed to the Regional Land Reform Board (Landesagrarsenat, the "Regional Board").
9. The Regional Board dismissed the applicant's appeal on 8 May 1992. After an oral hearing, it found, so far as relevant, that the share had passed with a transfer of the land to a third party in 1949 (as rectified in 1952). The question of the grazing rights had to be determined by reference to the ownership of the land on 29 April 1868, as that was the last time they were officially mentioned. In the absence of any express alienation of the grazing rights since then, the grazing rights passed with the land - that is, the applicant did not own them.
10. The Constitutional Court (Verfassungsgerichtshof) declined to deal with the applicant's constitutional complaint on 14 October 1992. It remitted the case to the Administrative Court (Verwaltungsgerichtshof).
11. On 14 March 1995 the Administrative Court dismissed the applicant’s complaint rejecting at the same time, in accordance with section 39(2) no. 6 of the Administrative Court Act (Verwaltungsgerichtshofgesetz), the applicant’s request for an oral hearing. The judgment was served on the applicant’s representative on 31 March 1995.
12. A summary of the rules concerning the composition and procedure before the regional land reform boards, and hearings before the Administrative Court may be found in the Stallinger and Kuso v. Austria judgment (23 April 1997, Reports of Judgments and Decisions 1997-II, pp. 674-675, §§ 23-27).
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
NON_VIOLATED_ARTICLES: 6
NON_VIOLATED_PARAGRAPHS: 6-1
